UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6214



In Re:   JAMES EDWARD ELLERBE,

                                                           Petitioner.




         On Petition for Writ of Mandamus.    (CR-97-100-BR)


Submitted:   July 25, 2002                   Decided:   August 6, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Edward Ellerbe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Ellerbe filed this petition for a writ of mandamus

seeking an order directing the United States Attorney for the

Eastern District of North Carolina to initiate the indictment and

prosecution of several individuals for alleged crimes committed in

relation    to   Ellerbe’s    prosecution   for   aiding   and   abetting   a

conspiracy to distribute crack cocaine.            We have reviewed the

petition and find it completely meritless.            Mandamus relief is

warranted only when the petitioner has a clear right to the relief

sought and there are no other means available for seeking that

relief.    In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th

Cir. 1988).      No citizen has an enforceable right to insist on the

initiation of criminal proceedings. Linda R. S. v. Richard D., 410

U.S. 614, 619 (1973).        Accordingly, we deny the petition for writ

of mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           PETITION DENIED




                                      2